DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received Dec. 16, 2020.  Claim 3, 7, 10 and 18 have been canceled. Claims 1-2, 4-6, 8-9 and 16 have been amended.  New claims 21-24 have been added.  Therefore, claims 1-2, 4-6, 8-9, 11-17 and 19-24 are pending and addressed below.
Response to Arguments/Amendments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
(1)  In the remarks applicant argues that the claims do not recite an abstract idea as the claim subject matter is not directed toward any of the enumerated abstract categories of the 2019 USPTO 110 guidance.  Specifically applicant argues that the process including “receive, from a plurality of sensor data including electronic signals” cannot be performed with mental processes.  The examiner disagrees.  The step of receiving raw data mimics mental processes of observation.  Applicant argues that the limitation “evaluate a signature of the electronic signals of the received movement sensor data related to movement of the mobile device,” is not a process that can be performed mentally.  The examiner disagrees.  The step of evaluate mimics mental processes of evaluating data received/observed.   The limitation “based on the signature of the electronic signals of the received raw movement sensor data, determine a type of automating previously manual processing of loan applications to be ineligible subject matter, because the claims did not amount to a technical improvement sufficient to render the abstract idea patent eligible. Credit Acceptance Corp. v. Westlake Services, Case No. 16-2001 (Fed. Cir., June 9, 2017).  Unlike the “self-referential table” in Enfish (IP Update, Vol. 19, No. 6) and the “automatic use of rules of a particular type” in McRO (IP Update, Vol. 19, No. 10), the claimed activating previously manual process of activating a policy using generic mobile device, does not amount to a patentable eligibility in computer technology.  Activation of insurance policies in response to data analysis was a process performed pre-computer era. 
(2)  In the remarks applicant argues that the claimed process is rooted in computer technology and therefore cannot be directed toward a mental process.   The examiner respectfully disagrees.  See response above. 
(3)  In the remarks applicant argues that the claims recite particular devices performing particular processes in a particular order to receive and analyze data to determine a type of activity performed with the device including a speed of motion of the device 
(4)  In the remarks applicant argues that the claimed process is rooted in computer technology and when considered as a combination is not directed toward mental processes.  Applicant is repeating arguments above.  See response above. 
(5) In the remarks applicant argues with respect to the abstract category “organizing human activities”, the claims do not recite any of the sub-categories enumerated under Organizing human activities set forth in the 2019 USPTO 101 guidance.  Applicant argues that the mere recitation of the term ‘insurance” in the claim is not necessarily directed toward insurance. Applicant argues the claimed subject matter is rooted in computer technology as the limitations recite receiving and analyzing data, determine type of activity performed with a device, speed of movement of the device, usage data of applications on the mobile device, evaluate likelihood of breakage associated with the device, continuously receive and analyze GPS data and activating/deactivating insurance policy.   Accordingly this is more than a process directed toward insurance.  The examiner respectfully disagrees.  The limitations recited above makes clear that the focus of the claimed subject matter is to analyze collected data where the collected data is various data content that is used to determine whether to activate/deactivate an insurance policy.   Technology is not the focus of the claimed process.  Rather the process as a whole or combination of parts is directed toward legal obligations and mitigation of risk.   The specification makes clear that the problem to that the invention is directed toward evaluating usage data of a device and application usage to determine an insurance premium (see para 0002, para 0004-0005).  Accordingly under step 2A prong 1, the claims fail step 2A prong 1.   The rejection is maintained.
(6) In the remarks applicant argues that the claimed subject matter is directed toward a practical application, as the limitations recite multiple, specific, detailed, unique steps performed at particular devices to analyze data to evaluate the likelihood of breakage of the device so that insurance can be activate/deactivated.  Applicant argues that such limitations are eligible based on the similarity of example 45 claim 2.  The examiner respectfully disagrees.  The specific detailed unique steps are as acknowledged by the applicant is for the purpose of analyzing data to evaluate risk so that insurance can be activated/deactivated (risk mitigation and legal obligations).  None of the limitations recited when considered individually, as a combination of parts or as a whole include indications of patent eligibility as outlined in the USPTO 2019 101 guidance.   With respect to example 45 claim 2, the examiner disagrees.  In claim 2 of example 45, the process control signals instruct the apparatus to change operation of a molding device.  This is not the case of the current application as the claimed subject matter are not directed toward improvement in previous controllers used in the field of injection molding.   The rejection is maintained.
(7)  In the remarks applicant recites the limitations arguing that the limitations go significantly beyond collecting and analyzing risk data on a device to insured.   Applicant argues that the recited features in the claim are not well understood routine or conventional as the process customizes risk evaluation with a device and based on analysis of device functions, how the user interacts, analyzing GPS data and type of activity is performed on the device in order to determine whether to activate/deactivate an insurance policy.  The examiner respectfully disagrees.  The technical environment and high level technical functions are generic.  The combination of processes claimed are not to provide an unconventional technical process, but rather a combination of parts to perform the abstract idea.  As stated in the previous Office Action, the combination or claimed subject matter as a whole to perform the abstract idea using conventional technology and computer processes.  The ordering of steps/functions is merely limit the abstract process of analyzing and determining risk for damage of a device is generic, routine conventional computer activities.   The sequence of data reception-analysis-activating/deactivating insurance policies is equally generic and conventional.  The rejection is maintained.
(8)  In the remarks applicant argues that dependent claims 9 and 16 are patent eligible for the same reasons as discussed above with respect to claim 1.  The examiner disagrees.  See response above. 
(9)  In the remarks applicant argues the dependent claims 1, 4-6, 8, 11-15, 17 and 19-24 are patent eligible as the claims were not analyzed independently and should not fall or stand based on the similar claim.  The examiner respectfully disagrees.  The previous Office Action states explicitly that the dependent claims have been analyzed.  The examiner notes that the applicant does not point to any of the dependent claims and explain how the claim is patent eligible.  The rejection is maintained. 
(10)  In the remarks applicant argues that dependent claim 21 recites “wherein analyzing each application executing on the mobile device to determine a category of each application includes determining whether user interaction with each application is active or passive.” Claim 22 recites, among other features, “generate a recommendation to reduce the risk of breakage to the mobile device,” “transmit the generated recommendation to the mobile device,” “cause the recommendation to display on a display of the mobile device,” “receive additional data from the first plurality of sensors and the usage monitoring device,” and “analyze the received additional data to determine whether the recommendation was implemented.” Claim 23 recites, among other features, “identify, based on biometric data of the user, a user of the mobile device, the user being identified from a plurality of users associated with the mobile device, wherein the risk of breakage is further based on the identified user.” Claim 24 recites among other features, “uninstall a first application executing on the mobile device based on the data related to usage.” Applicant states that these features do not recite an abstract idea.  The examiner respectfully disagrees.  With respect to Claim 21, the wherein clause further limits the determining of a category of applications executed and determining whether the applications are active/passive is directed toward data content to be analyzed.  Content of data to be analyzed and analyzing such data is abstract.  The wherein clause does not further limit any technical process or functionality.  With respect to claim 22, the claim recites generate a recommendation which is not directed toward a technology or technological process.  The transmitting and causing the recommendation to be outputted step is directed toward insignificant activity of transmitting and outputting data.  The receive additional data and analyzing the received data to determine a condition is directed toward abstract subject matter as receiving data is insignificant extra solution activity and determining a condition is directed toward analyzing data not a technological process.  With respect to claim 23, the claim limitation is directed toward identify a user of the mobile device which is directed toward analyzing data and the wherein clause directed toward risk further narrows the parameters of the data analyzed for risk.  Analyzing data related to risk is a fundamental economic practice.   Claim 24 is directed toward “uninstall a first application” based on a condition.  However, the limitation is high level and could be performed manually as there is not technical component tied to the limitation.   executing on the mobile device based on the data related to usage.”  The rejection is maintained. 
Information Disclosure Statement
The IDS submitted 02/11/2021 has been reviewed and considered. 
Claim Rejections - 35 USC § 101
composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, 8-9, 11-17 and 19-24 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-2, 4-6, 8 and 21-24:
STEP 1.  Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and in the therefrom dependent claims.  Such systems fall under the statutory category of "machine."  Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites a process to receive data, determine a threshold amount, evaluate a signature, determine type of activity, determine a speed of motion, receive data related to usage, analyze each application to determine a category of each application, receive data related to amount of time application are executed, query a database, processing raw data, compare determined risk, receive location data, compare location data, activate insurance policy based on location determined condition, and based on location determination deactivate insurance policy.   
The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic mobile device. That is, other than reciting activate/deactivate insurance policy, nothing in the claim element precludes the step from practically being performed in the mind. 
This is because the receive data, determine a threshold amount, evaluate a signature, determine type of activity, determine a speed of motion, receive data related to usage, analyze each application to determine a category of each application, receive data related to amount of time application are executed, query a database, processing raw data, determined type of activity, the speed of motion, received usage data, the received data related to amount of time application, the received information related to device to determine risk, compare the determined risk to determine insurance premium, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
The activate/deactivate insurance policy steps are not tied to any technology, and are so broad as to be interpreted as a manual process.  Although deactivating/activating an insurance policy is not a process which can be performed mentally.  It is a process which can be done manually in response to an analysis.  The courts have held that “automating previously manual processing of loan applications to be ineligible subject matter, because the claims did not amount to a technical improvement sufficient to render the abstract idea patent eligible. Credit Acceptance Corp. v. Westlake Services, Case No. 16-2001 (Fed. Cir., June 9, 2017).  Unlike the “self-referential table” in Enfish (IP Update, Vol. 19, No. 6) and the “automatic use of rules of a particular type” in McRO (IP Update, Vol. 19, No. 10), the claimed activating previously manual process of activating a policy using generic mobile device, does not amount to a patentable eligibility in computer technology.  Activation of insurance policies in response to data analysis was a process performed pre-computer era.   Therefore, the claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer. That is, other than reciting a plurality of generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitations receive data, mimic mental concepts of observation.  The limitations determine, analyze, compare determined risk mimic mental process of evaluation and judgement.  Processing data to determine risk mimic mental process of evaluation and judgement.   
Furthermore, when considered as a whole the claimed subject matter is directed toward the abstract idea of collecting and analyzing risk data on a device to be insured in order to determine a premium to charge to insure the device.  The specification makes clear that the focus of the invention is directed toward collecting and analyzing data in order to determine risk of damage for determining insurance premiums (see para 0020).  Such concepts can be found in the abstract category of commercial interactions and marketing.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a system comprising sensors of a mobile device, processing unit of a processor, memory unit storing instructions and computing device to perform the abstract idea utilizing generic functions and computer components
Taking the claim elements separately, the operation performed at the mobile device at each step of the process is purely in terms of results desired and devoid of implementation of details.  Limitations (1) receive data-insignificant extra solution activity of gathering data , (2) determine whether data includes a threshold amount of movement-directed toward a common business practice, (3) evaluate a signature- directed toward a common business practice, (4) determine type of activity- directed toward a business practice (5) determine a speed of motion of movement of the device- directed toward a collecting data for risk analysis a common business practice, (6) receive data insignificant extra solution activity of gathering data, (7) analyze each application for usage - directed toward a common business practice, (8) receive data-insignificant extra solution activity of gathering data (9) query a database –directed toward insignificant extra solution activity of retrieving information in memory (9) processing data to determine to determine risk - directed toward a common business practice (10) compare risk to determine insurance premium.- directed toward a common business practice (11) receive location data-directed toward collecting data an insignificant activity (12) compare location data to an area – directed toward analyzing data (13) based on determining a condition activate an insurance policy –directed toward a common business practice (14) continuously receive data-directed toward collecting data –an insignificant extra solution activity (15) analyze received data – a common business practice (16) based on determining location condition deactivate insurance policy.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  The claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).
When considering the claimed subject matter as an ordered combination or parts, does not add “significantly more”.  For example the combination of limitations (1) –(3) is directed toward receiving data which is used to perform a business practice.  The combination limitations (4)-(5) is directed toward analyzing data directed toward a business practice.  The combination of limitations (6)-(10) is directed toward collecting data which is used to analyze data for a business practice.  The combination of limitations (11)-(16) collecting and analyzing data to determine whether to activate/deactivate insurance policy –which is a common business practice. 
In addition, when the claims are taken as a whole, does not add “significantly more” by virtue of considering the steps as a whole. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed limitations simply recite the concept of collecting data, and analyzing data to determine risk for the purpose of determine insurance premiums. .   The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, analyze data to determine risk for determining insurance premiums.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “processes” directed toward a technical technique, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B.  Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are “significantly more” than the abstract idea itself.  The additional elements recited in the sky beyond the abstract idea include a system comprising sensors of a mobile device, a processing unit of a processor, a memory unit storing instructions when executed by a processor cause a computing device to perform–is purely functional and generic. Nearly every computer will include the recited computer components capable of performing the claimed  “receive”, “determine”, “evaluate”, analyze”, “query”, “processing” and “compare” functions required by the system claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
This includes analysis as to whether there is an improvement to either the “computer itself,” "another technology,” the "technical field,” or significantly more than what is “well-understood, routine, or conventional” in the related arts.       
The individual elements are directed toward conventional, well-understood and routine computer functions such as receiving data, determining a threshold parameter, evaluating a signature, determine an activity, retrieve data, analyze applications, received data based on a filter, process raw data, determine activity type, determine risk and compare risk to determine an insurance premium. 
All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of receiving, determining, evaluate, determine, receive, analyze, receive, query, processing and compare). The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
The sensors do not perform any technological function other than receive data. The focus of the claimed combination of parts is to receive and analyze sensor data in order to determine damage risk for determining an insurance premium. As a whole the claim is not directed toward a unique technological process or improvement technology, but rather uses computer elements as tools to perform risk analysis of received data in order to determine the premium for insurance.
The functions as cited can be performed by any technical means by the generic computer components. 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides Specification para 0022 “FIG. 1 depicts an environment 100 including illustrative servers, computing devices, and the like, for performing various device usage and output determination functions, including, for instance, determining an output based on received sensor and other data, generating one or more recommendations, generating one or more rewards and/or incentives, and the like, according to one or more aspects described herein”. 
MEMORY DATA BACKUP DEVICE FOR PORTABLE ELECTRONIC EQUIPMENT AND DEVICE FOR THE SAME Publication number: JP2001331281 (A) Publication date: 2001-11-30 Inventor(s): LEIGH DARREN L
Applicant(s): MITSUBISHI ELECTRIC RES LAB; Submitted in [PTO form] 892 dated 04/19/2018 Published in 2001
Method and apparatus for automatically backing up data, Inventor: Xu, Huashui 518129 Shenzhen (CN) Published 2013; Submitted in the [PTO] 892 dated 04/19/2018
WO 2010/003706 A 1 by Klinghult published 2010 submitted in [PTO form] 892 04/19/2018
See also OIP Techs., 788 F.3dat 1362-63 and Electric Power Group, LLCv. Alstom SA., 830 F.3d 1350,1354 (Fed. Cir. 2016)

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory.  In reference to claims 2, 4-6, 8 and 21-24, these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014).  If applicant believes the dependent claims 2, 4-6, 8 and 21-24 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 9 and 11-15:
STEP 1.  Per Step 1 of the two-step analysis, the claims are determined to include a server, as in independent Claim 9 and in the therefrom dependent claims.  Such servers fall under the statutory category of "machine."  Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Server claim 9 recites a process to receive data, determine a threshold amount, filter data, evaluate data, determine type of activity, receive data related to usage, analyze each application to determine a category of each application, receive data related to amount of time application are executed, query a database, process raw data, determined type of activity, the speed of motion, received usage data, the received data related to amount of time application, the received information related to device to determine risk, compare the determined risk to determine insurance premium, receive location data, compare location data with area, activate insurance policy based on determined location analysis, receive data, analyze received data and deactivate insurance policy based on data analysis determination of location.  
The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic mobile device. That is, other than reciting activate/deactivate insurance policy, nothing in the claim element precludes the step from practically being performed in the mind.  The steps recite steps that can easily be performed in the human mind as mental processes because the functions receive data-mimic mental processes of observation, determine a threshold amount, evaluate a signature, determine type of activity, determine a speed of motion-mimic mental processes of evaluation, filtering data-mimics mental processes of judgement, evaluate a frequency of filtered data-mimic mental processes of evaluation, determine type of activity- mimics mental process of evaluation,  receive data related to usage- mimics mental processes of observation-, analyze each application to determine a category of each application- mimics mental processes of evaluation, receive data related to amount of time application are executed- mimics mental processes of observation, query a database-mimic mental processes of observation or manual process of accessing a library, processing raw data, determined type of activity, the speed of motion, received usage data, the received data related to amount of time application, the received information related to device to determine risk- mimics mental process of evaluation, compare the determined risk to determine insurance premium-, mimic human thought processes of evaluation, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
The activate/deactivate insurance policy steps are not tied to any technology, and are so broad as to be interpreted as a manual process.  Although deactivating/activating an insurance policy is not a process which can be performed mentally.  It is a process which can be done manually in response to an analysis.  The courts have held that “automating previously manual processing of loan applications to be ineligible subject matter, because the claims did not amount to a technical improvement sufficient to render the abstract idea patent eligible. Credit Acceptance Corp. v. Westlake Services, Case No. 16-2001 (Fed. Cir., June 9, 2017).  Unlike the “self-referential table” in Enfish (IP Update, Vol. 19, No. 6) and the “automatic use of rules of a particular type” in McRO (IP Update, Vol. 19, No. 10), the claimed activating previously manual process of activating a policy using generic mobile device, does not amount to a patentable eligibility in computer technology.  Activation of insurance policies in response to data analysis was a process performed pre-computer era.   Therefore, the claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer. That is, other than reciting a plurality of generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitations receive data, mimic mental concepts of observation.  The limitations determine, analyze, compare determined risk mimic mental process of evaluation and judgement.  Processing data to determine risk mimic mental process of evaluation and judgement.   
Furthermore, when considered as a whole the claimed subject matter is directed toward the abstract idea of collecting and analyzing risk data on a device to be insured in order to determine a premium to charge to insure the device.  The specification makes clear that the focus of the invention is directed toward collecting and analyzing data in order to determine risk of damage for determining insurance premiums (see para 0020).  Such concepts can be found in the abstract category of commercial interactions and marketing.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a system comprising sensors of a mobile device, processing unit of a processor, memory unit storing instructions and computing device to perform the abstract idea utilizing generic functions and computer components
Taking the claim elements separately, the operation performed at the mobile device at each step of the process is purely in terms of results desired and devoid of implementation of details.  Limitations (1) receive data-insignificant extra solution activity of gathering data , (2) determine whether data includes a threshold amount of movement-directed toward a common business practice, (3) filtering data to remove data not related to the analysis – directed toward a common business practice, (4) evaluate a frequency of filtered data –directed toward a business practice (5) determine type of activity- directed toward a business practice (6) receive data - directed insignificant intermediate extra solution activity of gathering data, (7) analyze each application for usage - directed toward a common business practice, (8) receive data-insignificant extra solution activity of gathering data (9) query a database –directed toward insignificant extra solution activity of retrieving information in memory (9) processing data to determine to determine risk - directed toward a common business practice (10) compare risk to determine insurance premium.- directed toward a common business practice. (11) receive location data –directed toward collecting data (12) compare data – a common business practice (12) activate insurance policy – a common business practice (13) receive additional data (14) analyze data received- a common business practice and (15) deactivate insurance policy based on data analysis. 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  The claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).
When considering the claimed subject matter as an ordered combination or parts, does not add “significantly more”.  For example the combination of limitations (1) –(5) is directed toward receiving data, organizing data and evaluating data for business process which is used to perform a business practice.  The combination limitations (6)-(10) is directed toward analyzing data directed toward a business practice.  The combination of limitations (1)-(10) is directed toward collecting, organizing data and analyzing data for a business practice.  The combination of limitations (11)-(15) collecting and analyzing data to determine whether to activate/deactivate insurance policy –which is a common business practice. 
In addition, when the claims are taken as a whole, does not add “significantly more” by virtue of considering the steps as a whole. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed limitations simply recite the concept of collecting data, and analyzing data to determine risk for the purpose of determine insurance premiums. .   The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, analyze data to determine risk for determining insurance premiums.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “processes” directed toward a technical technique, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B.  Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are “significantly more” than the abstract idea itself.  The additional elements recited in the claimed limitations beyond the abstract idea include a server comprising a processor, a memory coupled to the process and stored instruction–is purely functional and generic. Nearly every server will include the recited computer components capable of performing the claimed  “receive”, “filter” “determine”, “evaluate”, analyze”, “query”, “processing” and “compare” functions required by the system claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
This includes analysis as to whether there is an improvement to either the “computer itself,” "another technology,” the "technical field,” or significantly more than what is “well-understood, routine, or conventional” in the related arts.       
The individual elements are directed toward conventional, well-understood and routine computer functions such as receiving data, determining a threshold parameter, filtering data, evaluate frequency of filtered data, determine an activity, retrieve data, analyze applications, received data based on a filter, process raw data, determine activity type, determine risk and compare risk to determine an insurance premium. 
All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of receiving, determining, evaluate, determine, receive, analyze, receive, query, processing and compare). The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
The sensors do not perform any technological function other than receive data. The focus of the claimed combination of parts is to receive and analyze sensor data in order to determine damage risk for determining an insurance premium. As a whole the claim is not directed toward a unique technological process or improvement technology, but rather uses computer elements as tools to perform risk analysis of received data in order to determine the premium for insurance.
The functions as cited can be performed by any technical means by the generic computer components. 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides Specification para 0022 “FIG. 1 depicts an environment 100 including illustrative servers, computing devices, and the like, for performing various device usage and output determination functions, including, for instance, determining an output based on received sensor and other data, generating one or more recommendations, generating one or more rewards and/or incentives, and the like, according to one or more aspects described herein”. 
MEMORY DATA BACKUP DEVICE FOR PORTABLE ELECTRONIC EQUIPMENT AND DEVICE FOR THE SAME Publication number: JP2001331281 (A) Publication date: 2001-11-30 Inventor(s): LEIGH DARREN L
Applicant(s): MITSUBISHI ELECTRIC RES LAB; Submitted in [PTO form] 892 dated 04/19/2018 Published in 2001
Method and apparatus for automatically backing up data, Inventor: Xu, Huashui 518129 Shenzhen (CN) Published 2013; Submitted in the [PTO] 892 dated 04/19/2018
WO 2010/003706 A 1 by Klinghult published 2010 submitted in [PTO form] 892 04/19/2018
See also OIP Techs., 788 F.3dat 1362-63 and Electric Power Group, LLCv. Alstom SA., 830 F.3d 1350,1354 (Fed. Cir. 2016)
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory.  In reference to claims 11-15, these dependent claim have also been reviewed with the same analysis as independent claim 9. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 9. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014).  If applicant believes the dependent claims 11-15 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 16-17 and 19-20:
STEP 1.  Per Step 1 of the two-step analysis, the claims are determined to include a software method, as in independent Claim 16 and in the therefrom dependent claims.  Such methods fall under the statutory category of "process."  Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 16 recites a process to receive data, determine a threshold amount, evaluate data, determine type of activity, determine a speed of motion, receive data, analyze each application to determine a category of each application, receive data related to amount of time application are executed, query a database, process raw data, determined type of activity, the speed of motion, received usage data, the received data related to amount of time application, the received information related to device to determine risk, compare the determined risk to determine insurance premium.  
The steps recite steps that can easily be performed in the human mind as mental processes because the functions receive data-mimic mental processes of observation, determine a threshold amount, evaluate a frequency, determine type of activity, determine a speed of motion-mimic mental processes of evaluation, determining speed-mimics mental processes of judgement, evaluate a frequency of filtered data-mimic mental processes of evaluation, determine type of activity- mimics mental process of evaluation,  receive data related to usage- mimics mental processes of observation-, analyze each application to determine a category of each application- mimics mental processes of evaluation, receive data related to amount of time application are executed- mimics mental processes of observation, query a database-mimic mental processes of observation or manual process of accessing a library, processing raw data, determined type of activity, the speed of motion, received usage data, the received data related to amount of time application, the received information related to device to determine risk- mimics mental process of evaluation, compare the determined risk to determine insurance premium-, mimic human thought processes of evaluation, receive data- mimics mental processes of observation, comparing data – mimics mental processes of analysis, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).  Unlike the “self-referential table” in Enfish (IP Update, Vol. 19, No. 6) and the “automatic use of rules of a particular type” in McRO (IP Update, Vol. 19, No. 10), the claimed activating previously manual process of activating a policy using generic mobile device, does not amount to a patentable eligibility in computer technology.  Activation of insurance policies in response to data analysis was a process performed pre-computer era.   Therefore, the claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer. That is, other than reciting a plurality of generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitations receive data, mimic mental concepts of observation.  The limitations determine, analyze, compare determined risk mimic mental process of evaluation and judgement.  Processing data to determine risk mimic mental process of evaluation and judgement.   
The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer. That is, other than reciting a plurality of generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  
Furthermore, when considered as a whole the claimed subject matter is directed toward the abstract idea of collecting and analyzing risk data on a device to be insured in order to determine a premium to charge to insure the device.  The specification makes clear that the focus of the invention is directed toward collecting and analyzing data in order to determine risk of damage for determining insurance premiums (see para 0020).  Such concepts can be found in the abstract category of commercial interactions and marketing.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a system comprising sensors of a mobile device, processing unit of a processor, memory unit storing instructions and computing device to perform the abstract idea utilizing generic functions and computer components
Taking the claim elements separately, the operation performed at the mobile device at each step of the process is purely in terms of results desired and devoid of implementation of details.  Limitations (1) receive data-insignificant extra solution activity of gathering data , (2) determine whether data includes a threshold amount of movement-directed toward a common business practice, (3) evaluate data– directed toward a common business practice, (4) determining activity type –directed toward a business practice (5) determining speed of motion of a device- directed toward a business practice for risk (6) receive data - directed insignificant intermediate extra solution activity of gathering data, (7) analyze to determine category - directed toward a common business practice, (8) receive data-insignificant extra solution activity of gathering data (9) query a database –directed toward insignificant extra solution activity of retrieving information in memory (9) processing data to determine to determine risk - directed toward a common business practice (10) compare risk to determine insurance premium.- directed toward a common business practice. (11) receive location data –directed toward collecting data (12) compare data – a common business practice (12) activate insurance policy – a common business practice (13) receive additional data (14) analyze data received- a common business practice and (15) deactivate insurance policy based on data analysis. 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  The claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).
When considering the claimed subject matter as an ordered combination or parts, does not add “significantly more”.  For example the combination of limitations (1) –(5) is directed toward receiving data, organizing data and evaluating data for business process which is used to perform a business practice.  The combination limitations (6)-(10) is directed toward analyzing data directed toward a business practice.  The combination of limitations (11)-(15) collecting and analyzing data to determine whether to activate/deactivate insurance policy –which is a common business practice.  The combination of limitations (1)-(15) is directed toward collecting, organizing data and analyzing data for a business practice of activating/deactivating insurance policies. 
In addition, when the claims are taken as a whole, does not add “significantly more” by virtue of considering the steps as a whole. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed limitations simply recite the concept of collecting data, and analyzing data to determine risk for the purpose of determine insurance premiums. .   The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, analyze data to determine risk for determining insurance premiums.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “processes” directed toward a technical technique, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B.  Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are “significantly more” than the abstract idea itself.  The additional elements recited in the claimed limitations beyond the abstract idea include a server to determine threshold amount, a usage monitoring device to evaluate frequency of signals, determine type of activity, determine speed of motion, receiving data, query a database, process data to determine risk, compare risk to determine risk premium, –is purely functional and generic. Nearly every server will include the recited computer components capable of performing the claimed  “receive”, “determine”, “evaluate”, analyze”, “query”, “processing” and “compare” functions required by the system claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Furthermore, the steps “analyzing each application...” and the “activating/deactivating insurance” is not tied to a particular device.  
This includes analysis as to whether there is an improvement to either the “computer itself,” "another technology,” the "technical field,” or significantly more than what is “well-understood, routine, or conventional” in the related arts.       
The individual elements are directed toward conventional, well-understood and routine computer functions such as receiving data, determining a threshold parameter, filtering data, evaluate frequency of filtered data, determine an activity, retrieve data, analyze applications, received data based on a filter, process raw data, determine activity type, determine risk and compare risk to determine an insurance premium. 
All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of receiving, determining, evaluate, determine, receive, analyze, receive, query, processing and compare). The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
The sensors do not perform any technological function other than receive data. The focus of the claimed combination of parts is to receive and analyze sensor data in order to determine damage risk for determining an insurance premium. As a whole the claim is not directed toward a unique technological process or improvement technology, but rather uses computer elements as tools to perform risk analysis of received data in order to determine the premium for insurance.
The functions as cited can be performed by any technical means by the generic computer components. 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides Specification para 0022 “FIG. 1 depicts an environment 100 including illustrative servers, computing devices, and the like, for performing various device usage and output determination functions, including, for instance, determining an output based on received sensor and other data, generating one or more recommendations, generating one or more rewards and/or incentives, and the like, according to one or more aspects described herein”. 
MEMORY DATA BACKUP DEVICE FOR PORTABLE ELECTRONIC EQUIPMENT AND DEVICE FOR THE SAME Publication number: JP2001331281 (A) Publication date: 2001-11-30 Inventor(s): LEIGH DARREN L
Applicant(s): MITSUBISHI ELECTRIC RES LAB; Submitted in [PTO form] 892 dated 04/19/2018 Published in 2001
Method and apparatus for automatically backing up data, Inventor: Xu, Huashui 518129 Shenzhen (CN) Published 2013; Submitted in the [PTO] 892 dated 04/19/2018
WO 2010/003706 A 1 by Klinghult published 2010 submitted in [PTO form] 892 04/19/2018
See also OIP Techs., 788 F.3dat 1362-63 and Electric Power Group, LLCv. Alstom SA., 830 F.3d 1350,1354 (Fed. Cir. 2016)
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory.  In reference to claims 17 and 19-20, these dependent claim have also been reviewed with the same analysis as independent claim 9. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 9. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014).  If applicant believes the dependent claims 17 and 19-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697